DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Sosensko on August 2, 2022.
The application has been amended as follows:
Claim 1 – inserted the word “longitudinal” after the word “the” and before the word “direction” in Line 6 of Claim 1
Claim 1 – deleted the phrase “a radially collapsed cylindrical bushing” and replaced with “the cylindrical bushing is the radially collapsed position” before the word “engaged”
Claim 1 – inserted the word “longitudinal” after the word “the” and before the word “direction” in Line 12 of Claim 1
Claim 3 – deleted the word “a” before the word “cylindrical” in Line 2 of Claim 3 and inserted the word “the” in place of the word “a” before the word “cylindrical”
Claim 14 – deleted the phrase “an end of a” in Line 2 of Claim 14 and inserted the phrase “the end of the” in place of the phrase “an end of a”
Claim 16 - deleted the word “a” before the word “cylindrical” in Line 2 of Claim 16 and inserted the word “the” in place of the word “a” before the word “cylindrical”
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Hoffman, Goguen, and Aiken, does not disclose, nor would it have been obvious to modify the disclosure of Hoffman, Goguen, or Aiken to further comprise of, wherein the bushing installation tool has a first base having portions configured to engage an end of a cylindrical bushing in a radially collapsed position, including the other recited limitation of presently amended independent Claims 1 and 20. 
Claims 2-19 are considered allowable solely because Claims 2-19 include narrowing limitations to the subject matter included in the claim (Claim 1) in which Claims 2-19 depend upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723